Per Curiam.
The “ binder ” issued by an authorized agent of the insurance carrier had by its terms expired before the accident. The employer and the claimant rely on an oral agreement to insure, although it appears that the carrier declined the risk during the “ binder ” period. There is lacldng proof of authority on the part of the agent to issue the policy or assume the risk by oral agreement. *813(Matter of Lane v. Lane Iron Works, ante, p. 50.) Van Kirk, P. J., Davis, Hinman, Hill and Hasbrouck, JJ., concur. Award against the insurance carrier reversed and claim remitted, with costs to the insurance carrier against the State Industrial Board to abide the event.